Citation Nr: 1810963	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  08-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) for status/post fracture of the mandible, with temporomandibular joint dysfunction (TMJ), currently rated at 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1974 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified before a Veterans Law Judge (VLJ) in November 2009 and a copy of the transcript has been associated with the file.  The presiding VLJ later retired during the pendency of the appeal.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  However, in May 2017 correspondence, the Veteran indicated that he did not wish to be scheduled for another hearing.  As such, there is no bar to proceeding with the appeal.  

This case was most recently before the Board in August 2017 at which point it was remanded for additional development.  It has now been returned for further appellate action. 


FINDINGS OF FACT

1.  Since October 8, 2010, the Veteran has been receiving the maximum schedular rating for his TMJ disorder. 

2.  Pursuant to June 2014 and August 2015 Board remands and the provisions of 38 C.F.R. § 3.321(b)(1), the Acting Director of the Compensation Service denied entitlement to an extraschedular rating for TMJ in November 2014 and March 2016 decisions. 

3.  The Veteran's TMJ does not present, and has not been shown to combine with other service-connected disabilities to present, such an exceptional or unusual disability picture that the available schedular evaluation is inadequate. 


CONCLUSION OF LAW

The criteria for an extraschedular rating for TMJ have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.150, Diagnostic Code (DC) 9905 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When indicated by the evidence of record, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  

The Veteran contends that his service-connected TMJ (evaluated under DC 9905) warrants an extraschedular rating above the 40 percent rating currently assigned.  Under DC 9905 for limited motion of temporomandibular articulation, a 40 percent rating is assigned for inter-incisal range of 0 to 10 mm.  There is no other diagnostic code in 38 C.F.R. § 4.150 that would more accurately reflect the nature of the Veteran's service-connected disability.  He has been receiving the maximum schedular rating for his TMJ disorder under DC 9905 since October 2010.  

In June 2014, the Board remanded the issue of entitlement to an extraschedular rating for TMJ for referral to the Director of Compensation on the basis that the Veteran's symptoms included locking of his jaw, constant headaches, anxiety, pain, grinding, numbness, and absenteeism from work.  In November 2014, the Appeals Management Center (AMC) issued a memorandum stating that the evidentiary record, when considering the totality of the evidence, did not support an extraschedular evaluation as the Veteran's other service connected conditions were independently considered and VA examinations noted no evidence of further disorders that were related to the Veteran's TMJ.  Furthermore, the AMC noted that the record failed to show that his condition interfered with his employment or led to frequent hospitalizations.  

In August 2015, the Board once again remanded the appeal to the Director of Compensation for reconsideration based on several inaccuracies contained within the Director's November 2013 memorandum.  In March 2016, the Director issued an opinion stating that the evidence failed to show impairment in ability to work, or functional loss from the TMJ sufficient to warrant an extraschedular evaluation.  Further, the Director stated that the rating schedule offered a variety of options for additional functional disability by analogy pursuant to 38 C.F.R. § 4.20, and therefore entitlement to an extraschedular evaluation was not warranted.  

Because the Acting Director of Compensation Service determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the question of entitlement to an extraschedular rating on the merits.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  The Board notes that it does so while placing no weight on the findings of the Acting Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran was first afforded a VA examination in June 2007 in connection with an increased rating claim.  After reporting his symptoms, the examiner opined that the Veteran seemed to be impaired due to TMJ noting diminished range of motion regarding his jaw and some locking.  However, the examiner also stated that after comparing operative films following the original injury and a newer panograph, there was a remarkable amount of fill-in bone that an injury would not be easily detectable were a history not provided.

In October 2010, the Veteran was provided with another VA examination.  The examiner noted that the Veteran's TMJ disorder led to speech difficulty, pain and increased absenteeism from work.  However, only mild effects on daily living were noted, with the examiner stating that the only things prohibited were exercise and sports. 

In February and April 2011, the Veteran was treated at a VA Medical Center (VAMC) for anxiety due to increased stress at work.  In November 2011, he sustained a stroke.  In January 2012, he was afforded another VA examination.  The examiner stated that he was opening only to 30 mm at that time which limited his ability to chew his food thoroughly or digest it, and that he was speaking unclearly.  

In a February 2012 private psychiatric evaluation, the Veteran indicated that he was suffering from anxiety and stress.  He further stated that he felt that his stroke, stress, and anxiety were induced by stress at work which occurred at the end of the year.  At that time, he also filed for disability benefits with the Social Security Administration (SSA).  He indicated that a number of disabilities impacted him daily and limited his ability to work, including sleep apnea, high blood pressure, anxiety, depression and his stroke.  He did not list his TMJ disorder as such a disability. 

In December 2013, another VA examination was conducted which revealed normal function of the temporal mandibular joint.  The Veteran reported that he was not working due to his stroke, but that he never lost any time from his TMJ disorder.  The examiner noted that the established condition had resolved.  Medical records through December 2015 indicated continued treatment for anxiety.  In December 2015 specifically, the Veteran reported acute anxiety attacks every few days and that they were not spontaneous, but rather occurred when someone asked him to divert his attention or when people pushed him too much.  The treatment provider noted that stroke rehabilitation should be considered given that his anxiety appeared secondary to the physical limitations placed on the Veteran as a result of his stroke. 

In March 2016, the Veteran was afforded a host of VA examinations to assess his secondary symptomatology as related to his TMJ disorder.  The examiner opined that the Veteran's psychological disorder was less likely than not due to his TMJ disorder.  The examiner rationalized that the Veteran's TMJ injury occurred in 1975, with the first instances of psychiatric treatment occurring in the 2011.  The examiner further stated that the Veteran's initial psychiatric assessments attributed his anxiety to work and finances and that documentation since that time supports that anxiety was triggered by having to shift his attention when interrupted or being given limitations by others.  The examiner finally stated that while the Veteran's anxiety was multidetermined, no clear link to his TMJ disorder is established.  

In a March 2016 VA examination, the Veteran reported experiencing migraines and resolved Parsonage-Turner Syndrome approximately two years prior and exacerbation when he felt hungry, or went into the sun.  The examiner referred to an MRI from October 2013 which revealed no acute infarct, revealing only a history of stroke and right arm weakness as a result.  The examiner noted that headaches did not affect the Veteran's ability to work and opined that headaches were less likely than not due to service or a TMJ disorder.  The examiner reasoned that there was no documentation of a headache disorder in service, or proximate to his injury.  Rather, his medical records indicated a headache disorder in 2013 diagnosed as acute brachial plexitis which was documented as completely resolved. 

A neurological examination revealed that the Veteran's speech was normal, but that he had abnormal right foot drop which the examiner attributed to his 2011 stroke.  The examiner opined that the Veteran was unable to work as a result of his 2011 stroke which resulted in severe right side weakness.  

A September 2017 addendum opinion regarding the Veteran's psychiatric symptoms confirmed that his symptoms were not aggravated by his TMJ disorder.  The clinician stated that by his own admission, the Veteran's anxiety was related to stress of everyday life.  Further noted was the fact that the Veteran was diagnosed with acute stress disorder only after having heart surgery and a stroke, while he was also dealing with a worker's compensation claim.  The clinician further added that the Veteran's anxiety has progressed normally and was not aggravated by his TMJ.  

In another September 2017 addendum opinion, the clinician opined that it was less likely than not that his headaches were aggravated by a TMJ disorder.  The reasoning was that multiple neurology notes of record failed to mention any headaches, and that the Veteran suffered a stroke with deficits, triggered by hunger, light, and different stressors independent of his TMJ.  The clinician also added that his headaches have been following the natural progression of the condition. 

After reviewing the numerous VA examinations of record and clinical records, the Veteran's symptoms associated with TMJ are either contemplated by the rating criteria or, if not specifically listed with the rating criteria for limited motion of the temporomandibular articulation under DC 9905, are not outside of the governing norms such that the application of the regular schedular standards are rendered impractical.

The Veteran's TMJ has been rated on the basis of limitation of motion of the jaw, and therefore this limitation is clearly contemplated by the rating schedule.  Other than limitation of motion, his primary complaints related to TMJ, which have not been related to his 2011 stroke, are that of pain, including pain on opening his jaw, eating, and talking.  These symptoms are contemplated by the rating criteria.  Even taking into account the complaints of pain on movement and their effect on his limitation of jaw motion, the schedular criteria for a rating in excess of 40 percent are not met.  

Of note, the Veteran is separately rated for sleep apnea, a speech disorder, and IBS as secondary to TMJ.  Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. As those disorders are independently rated, to provide separate ratings for these impairments is prohibited due to the law against pyramiding.  38 C.F.R. § 4.14.  

As the Veteran's symptoms are either the type of symptoms explicitly contemplated by the rating schedule or are within the governing norms and fail to present an exceptional or unusual disability picture, the assigned schedular rating of 40 percent for service-connected TMJ is adequate.  Therefore, the assignment of an extraschedular rating is not warranted snd the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An extraschedular rating for TMJ is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


